Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.

Claim Rejections Withdrawal
Applicant’s cancellation of Claim 10 is acknowledged. Thus, the rejection under 112(b) is withdrawn. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Shibata (U.S. Patent Pub. No. 2009/0166677) of record, in view of Yen (U.S. Patent Pub. No. 2014/0001489) of record, in view of Usagawa (U.S. Patent No. 5,181,087).
	Regarding Claim 1
FIG. 1 of Shibata discloses an electronic device comprising: a semiconductor body having a first surface; a first cavity (occupied by 24-32-33) in the first surface of the semiconductor body, the first cavity having a second surface (interface between 32 and 13) spaced from the first surface; a second cavity (occupied by 25 and 31) spaced apart from the first cavity and in the semiconductor body, the second cavity having a third surface spaced from the first surface; a first conductive layer (31/32) in the first cavity between the first surface and the second surface and in the second cavity between the first surface and the third surface, a first side of the first conductive layer being spaced from a second side of the first conductive layer by a first dimension closer to the first surface, and the first side of the first conductive layer being spaced from the second side of the first conductive layer by a second dimension closer to the second surface than the first surface; a second conductive layer (24/25) in the first cavity and under the first conductive layer and in the second cavity and under the first conductive layer, the first and second conductive layers overlapping each other in the first and second cavities, respectively; a Schottky diode (metal electrode 24, semiconductor layer 23, metal electrode 25, Para. 36) coupled between the first cavity and the second cavity; a bipolar diode (11, pin diode, Para. 33) coupled in parallel with the Schottky diode, the bipolar diode coupled between the first cavity and the second cavity; a first insulating layer (33) between the first conductive layer and the first cavity, the first insulating layer includes a first opening exposing the second surface of the first cavity.
Shibata fails to disclose “a first step area and a second step area opposite the first step area within the first cavity, the first step area at the first side of the first conductive layer and the second step area at the second side of the first conductive layer, the first step area and the second step area being spaced apart by a third dimension, the first dimension being greater than the third dimension, the second dimension being smaller than the third dimension” and “a second insulating layer between the first conductive layer and the second cavity, the second insulating layer having a second opening exposing the third surface of second cavity”.
	FIG. 5 of Yen discloses a similar device, comprising a first step area and a second step area opposite the first step area within the first cavity (31), the first step area at the first side of the first conductive layer (32) and the second step area at the second side of the first conductive layer, the first step area and the second step area being spaced apart by a third dimension, the first dimension being greater than the third dimension, the second dimension being smaller than the third dimension.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shibata, as taught by Yen. The ordinary artisan would have been motivated to modify Shibata in the above manner for purpose of reducing manufacturing cost of Schottky diodes (Para. 7 of Yen).
Shibata as modified by Yen fails to disclose “a second insulating layer between the first conductive layer and the second cavity, the second insulating layer having a second opening exposing the third surface of second cavity”.
	FIG. 7 of Usagawa discloses a similar device, comprising a first insulating layer (21 surrounding 31) between the first conductive layer (31) and the first cavity, the first insulating layer includes a first opening exposing the second surface of the first cavity; a second insulating layer (21 surrounding 30) between the first conductive layer (30) and the second cavity, the second insulating layer having a second opening exposing the third surface of second cavity.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shibata, as taught by Usagawa. The ordinary artisan would have been motivated to modify Shibata in the above manner for purpose of providing high-performance semiconductor device (Col. 3, Lines 19-20 of Usagawa).

	Regarding Claim 6
	FIG. 1 of Shibata discloses the second electrode (25) includes a metal [0036], wherein the Schottky diode comprises: the metal; and a third semiconductor layer (23) in contact with the first (24) and second conductive layers.

	Regarding Claim 7
	Shibata discloses the third semiconductor layer (23B) is made of AlGaN [0035].

	Regarding Claim 8
	FIG. 1 of Shibata discloses the first electrode is a cathode electrode of the Schottky diode and of the bipolar diode and the second electrode is the anode electrode of the Schottky diode and of the bipolar diode.

	Regarding Claim 9
	FIG. 1 of Shibata discloses a method, comprising: forming a first cavity of a semiconductor body (11-23) extending from a first surface of the semiconductor body to a second surface of the semiconductor body spaced apart from the first surface;
forming a first conductive layer (32) in the first cavity from the first surface of the semiconductor body to the second surface; forming a second conductive layer (24) in the first cavity from the first surface to the third surface, the second conductive layer at the first side being spaced from the second conductive layer at the second side by a first dimension closer to the first surface, the first conductive layer at the first side being spaced from the first conductive layer at the second side by a second dimension closer to the third surface than the first surface; forming a third cavity that is spaced apart from the first cavity; forming a third conductive layer (25) within the third cavity; forming a first insulating layer (33) between the second surface and the third surface of the second cavity, the first insulating layer including a first opening at the third surface; forming a Schottky diode (metal electrode 24, semiconductor layer 23, metal electrode 25, Para. 36) that is coupled between the first conductive layer and the fourth conductive layer; and forming a bipolar diode (11, pin diode, Para. 33) coupled in parallel to the Schottky diode, the bipolar diode coupled between the second conductive layer at the third surface to the third conductive layer, the first and second conductive layers overlapping each other in the first cavity.
Shibata fails to disclose “forming a first step area at a first side of the first cavity and a second step area at a second side opposite the first side of the first cavity by forming a second cavity extending from the second surface of the semiconductor body to a third surface of the semiconductor body spaced apart from the second surface, the first step area and the second step area being spaced apart by a third dimension” and “the first dimension being greater than the second dimension, the first dimension being greater than the third dimension, the second dimension being smaller than the third dimension” and “forming a second insulating layer in the second cavity, the second insulating layer exposing the fourth surface of the third cavity; forming a fourth conductive layer in the third cavity”.
	FIG. 5 of Yen discloses a similar method, comprising forming a first step area at a first side of the first cavity (311) and a second step area at a second side opposite the first side of the first cavity by forming a second cavity (312) extending from the second surface of the semiconductor body to a third surface of the semiconductor body spaced apart from the second surface, the first step area and the second step area being spaced apart by a third dimension; and the first dimension being greater than the second dimension, the first dimension being greater than the third dimension, the second dimension being smaller than the third dimension; forming a third cavity that is spaced apart from the first cavity; forming a third conductive layer (32) within the third cavity; forming a fourth conductive layer in the third cavity.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Shibata, as taught by Yen. The ordinary artisan would have been motivated to modify Shibata in the above manner for purpose of reducing manufacturing cost of Schottky diodes (Para. 7 of Yen).
Shibata as modified by Yen fails to disclose “forming a second insulating layer in the second cavity, the second insulating layer exposing the fourth surface of the third cavity”.
	FIG. 7 of Usagawa discloses a similar device, comprising forming a second insulating layer (21 surrounding 30) in the second cavity, the second insulating layer exposing the fourth surface of the third cavity.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shibata, as taught by Usagawa. The ordinary artisan would have been motivated to modify Shibata in the above manner for purpose of providing high-performance semiconductor device (Col. 3, Lines 19-20 of Usagawa).

	Regarding Claim 11
	FIG. 1 of Shibata discloses forming a fourth conductive layer (25) in the third cavity from the first surface to a fifth surface that is between the first and fourth surfaces.

Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Shibata, in view of Yen, in view of Morita (U.S. Patent Pub. No. 2008/0128914) of record, in view of Usagawa.
	Regarding Claim 17
	FIG. 1 of Shibata discloses an electronic device comprising: a semiconductor body (11-23) having a first surface; a first cavity (occupied by 24-32-33) in the first surface of the semiconductor body, the first cavity having a second surface spaced from the first surface; a second cavity (occupied by 25 and 31) spaced apart from the first cavity and in the semiconductor body; a first conductor (24) within the first cavity and extending from the first surface to a third surface that is between the first and second surface, the first conductor having a first side spaced from a second side by a first dimension in a first direction; a second conductor (32) within the first cavity and on the first conductor, the second conductor overlapping the first conductor in the first cavity, the second conductor having a first side that is spaced from a second side by a second dimension in the first direction, the second dimension is closer to the second surface than the first surface; a third conductor (25) within the second cavity; a fourth conductor (31) within the second cavity and on the third conductor, the fourth conductor overlapping the third conductor in the second cavity; a first insulating layer (33) in the first cavity and including a first opening; a Schottky diode (metal electrode 24, semiconductor layer 23, metal electrode 25, Para. 36) extending in the semiconductor body between a portion of the first cavity and a portion of the second cavity of the semiconductor body; and a bipolar diode (11, pin diode, Para. 33) extending in the semiconductor body between the second conductor at the second opening and the fourth conductor.
Shibata fails to disclose “a first step area and a second step area opposite the first step area within the first cavity, the first step area at the first side of the first conductive layer and the second step area at the second side of the first conductive layer, the first step area and the second step area being spaced apart by a third dimension in the first direction, the first dimension being greater than the third dimension, the second dimension being smaller than the third dimension”; “the second conductor having a first side that is spaced from a second side by a second dimension in the first direction, the second dimension is closer to the second surface than the first surface, the second dimension being less than the first dimension”; “a second insulating layer in the second cavity and including a second opening”.
	FIG. 5 of Yen discloses a similar device, comprising a first step area and a second step area opposite the first step area within the first cavity (31), the first step area at the first side of the first conductive layer (32) and the second step area at the second side of the first conductive layer, the first step area and the second step area being spaced apart by a third dimension, the first dimension being greater than the third dimension, the second dimension being smaller than the third dimension.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shibata, as taught by Yen. The ordinary artisan would have been motivated to modify Shibata in the above manner for purpose of reducing manufacturing cost of Schottky diodes (Para. 7 of Yen).
Shibata as modified by Yen fails to disclose “the second conductor having a first side that is spaced from a second side by a second dimension in the first direction, the second dimension is closer to the second surface than the first surface, the second dimension being less than the first dimension”; “a second insulating layer in the second cavity and including a second opening”.
	FIG. 12 of Morita discloses a similar method, wherein the second conductor (38) having a first side that is spaced from a second side by a second dimension in the first direction, the second dimension is closer to the second surface than the first surface, the second dimension being less than the first dimension.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shibata, as taught by Morita. The ordinary artisan would have been motivated to modify Shibata in the above manner for purpose of reducing process steps and costs (Para. 8 of Morita).
Shibata as modified by Yen and Morita fails to disclose “a second insulating layer in the second cavity and including a second opening”.
	FIG. 7 of Usagawa discloses a similar device, comprising a first insulating layer (21 surrounding 30) and including a first opening; a second insulating layer (21 surrounding 31) in the second cavity and including a second opening.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Shibata, as taught by Usagawa. The ordinary artisan would have been motivated to modify Shibata in the above manner for purpose of providing high-performance semiconductor device (Col. 3, Lines 19-20 of Usagawa).

	Regarding Claim 18
	FIG. 1 of Shibata discloses the Schottky diode is coupled between the first conductor (24) and the third conductor (25).
	
Response to Arguments
Applicant's arguments with respect to Claims 1, 9 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892